ON REHEARING.
(November 30, 1903.)
It was strongly urged by counsel for appellant in their petition for a rehearing, and also upon the reargument, that this court, in holding that the sixth statutory ground for attachment, viz., “when the debt upon "which the action is commenced was incurred for" property obtained under false pretenses,” applies only in actions'upon a contract indebtedness, and is not applicable in an action to' recover damages for torts, “misconstrued the statute, and disregarded the express language of the statute in defining the term ‘debt.’ ” It was argued that “the legislature of this state has-specifically defined the word ‘debt,’ and has adopted the very broadest definition thereof, and has discarded the technical meaning-thereof.” The conclusion for which counsel contend is that “a. ‘debt’ — that which a- debtor owes — is synonymous with ‘obligation/' and ‘obligation’ includes liabilities for torts. In short, then, á debt as the term is used in our statute (except chapter 96 of the CiviL Code), is an obligation arising either from contract or tort.” Counsel are in error in stating that the legislature has specifically defined the meaning of the word “debt,” and also in the contention that the words “debt” and “obligation” are synonymous. The most that can be said is that the terms “creditor” and “debtor” have been defined. The statute nowhere defines the term “debt.” The argument that the word “debt,” as used in the statute under consideration, should have any other than its ordinary meaning, and should be treated as synonymous with “obligation,” has no other basis-than the fact that the words “debtor” and “creditor” have been defined by the legislature; and because these words have been extended beyond their ordinary and natural meaning, we are asked *235to say that the legislature has also defined the term “debt,” and broadened its meaning, although, as already stated, there is no attempt at a legislative definition of the term debt. ' To make it clear that the legislature has not defined the word “debt,” it will be necessary to refer to the several provisions of the statute which are pertinent, and upon which counsel rely. Sections 5047, 5048, Rev. Codes 1899, read as follows:
“Sec. 5047. Debtor Defined. A debtor within the meaning of' this chapter is one who by reason of an existing obligation is or-may become 'liable to pay money to another, whether such liability is certain or contingent.
“Sec. 5048. Creditor Defined. A creditor within the meaning-of this chapter is one in whose favor an obligation exists by reason?, of which he is or may become entitled to the payment of money.”
Chapter 96, Civil Code, which includes the sections just quoted, relates to fraudulent instruments and transfers. It is not open to-question that under' the above sections the terms “debtor” and. “creditor” have their usual signification; that is, one from whom-, or to whom a debt is due, using the word “debt” according to its-common meaning. The particular provision upon which counsel rely to sustain their contention that “debt” and “obligation” are. synonymous is contained in section 5113, Rev. Codes 1899, which is a part of chapter 99 of the Civil Code, devoted to definitions. and general provisions. This section reads as follows: “Except-as defined and used in chapter 96 of this Code, every one who owes, to another the performance of an obligation is called a debtor and. the one to whom he owes it is called a creditor.” Section 3762, Rev-Codes 1899, defines an obligation as. follows: “An obligation is a. legal duty by which a person is bound to do or not to do a certain thing.” Section 3763, Rev. Codes 1899, defines the manner in which an obligation may arise. It reads as follows: “An obligation arises, either from: (1) The contract of the parties; or (2) the-operation of law.” Chapter 43 of the Civil Code relates to obligations created by contract, and chapter 44 relates entirely to-obligations imposed by law. Section 3940 of this chapter provides that, “every person is bound without contract to abstain from injuring the property of another or infringing upon any of his rights.” The-remaining sections of this chapter relate to liabilities for breaches, of the duties imposed by the above section; that is, for the various kinds of tort, including deceit. An examination of the several sec*236tions above quoted makes it plain that the legislature has broadened the meaning of the words “debtor” and “creditor” so as to include all persons from whom or to whom obligations are due, whether ■arising from contract or imposed by law; but none of these provisions ¡define the term “debt,” or furnish ground for the contention that “‘debt” and “obligation” are synonymous. It will be conceded that ¡the common and ordinary meaning of the term “debt,” in legal acceptation of the term, is an obligation resting upon contract, either -expressed or implied. So, too, it may be said that a debtor is one who -owes a debt; and creditor, one to whom a debt is due. The legislature has seen fit to call all persons debtors who owe obligations, instead of all persons who owe debts, and to call all persons to whom •obligations are due creditors, instead of all persons to whom debts are due. These statutory definitions, however, do not touch the ¡meaning of the word “debt.” They merely enlarge the class of persons who shall be. “called” debtors and creditors. They neither •enlarge nor restrict the meaning of'the word “debt.” Aside from The statute, a debtor would be one who would owe a debt. Under ■the statutory definitions, one would be classified as a debtor if he -owned an obligation, whether the obligation be one resting upon contract, and therefore a debt proper, or whether it be one merely .imposed by law. In either event he would be a debtor. Under the ■statutory definitions of a debtor, it is not necessary to owe a debt. It is sufficient if one owes an obligation imposed by law. Every -debt, however, is an obligation, but every obligation is not a debt. “‘Obligation” is the broader term; “debt,” the narrower. The term “‘obligation” includes all debts. The term “debt” does not include ■•all obligations, but only that particular kind of obligations known ¡as “debts.” . The statement, therefore, that the legislature has .specifically defined the term “debt,” and that the term “debt” is .-synonymous with the word “obligations,” is not sustained by the ■■statute.
But our conclusion that the sixth ground of attachment does not ¡apply in action to recover damages for torts does not rest wholly -upon the fact that the word “debt,” standing alone, in its usual ¡and ordinary sense, imports an obligation resting upon contract. This is its common meaning. It was said in Minga v. Zollicoffer, 23 N. C. 279, “that neither in common parlance nor in legal proceedings is a mere wrongdoer'designated as a debtor, nor his responsibility for wrong classed under the denomination of debts. Debt? *237are creatures of contract, and the language of these acts must 'be-exceedingly strained to bring within their operation claims arising-not from contract, but tort.” See, also, Hart v. Barnes, 24 Neb. 785, 40 N. W. 322. The word “debt,” however, also has an uncommon meaning, covering all kinds of obligations, and if it appeared that the word was used by the legislature in an unusual! sense, it would be our duty to give it effect according to that in— tention, for words are to be given the effect which the legislature-intended they should have, whether it be their usual or unusuaL’ meaning. See New Jersey Insurance Co. v. Meeker, 37 N. J. Law 282. But we think that it is not at all uncertain, for reasons whichi will hereafter appear, that the legislature used the word “debt” im its usual sense. The statute provides that the plaintiff may have-the defendant’s property attached “when the debt upon which the-action is commenced was incurred for property obtained under-false pretenses.” To make this ground of attachment available-for seizing defendant’s property, it must appear, therefore,, not only that his action is commenced upon a debt, but also that his debt: is of the particular kind described, namely, a debt “incurred for-property obtained under false pretenses.” It is not enough that-the action is based upon a debt. It must be-a debt which answers: the requirements of the statute in the descriptive phrase-;,that is, a-debt “incurred for property obtained under false pretenses-:”' If it be not that kind of a debt, the action will not sustain an-, attachment: under the sixth ground. This ground of attachment has- been in-force in this jurisdiction for over twenty years, and during all this-time the debt essential to sustain an attachment has been described as a “debt incurred for property obtained under false pretenses.”' Chapter 32, p. 36, Laws 1881 first authorized an attachment when: “the debt was incurred for property, obtained under false pretenses.” This ground was re-enacted without change in the Compiled Laws of Dakota of 1887 (subdivision 3 of section 4995), and later it was embodied in the Revised Codes of 1895 as subdivision 6 of section-5352, in which form it now exists.
Up to the year 1897 the remedy by attachment was not generally available in this jurisdiction in tort actions, upon a-ny ground. Prior-to that time a writ could be issued only “in an action on a contract- or judgment for the recovery of money only, or for a wrongful conversion of personal property.” See section 4993,. Comp. Laws Dak. 1887, and section 5352, Rev. Codes 1895. Chapter." 30, p. 33, Laws. *2381897, amended the last named section by adding to the actions in which an attachment might issue actions “for damages whether arising out of contract or otherwise.” The amendatory act of 1897, just referred to, also added the eighth ground of attachment, which provides'that, “in an action to recover purchase money for personal property sold to the defendant, an attachment may be issued and levied upon such property.” The seven grounds for attachment, as found in section 5352, Rev. Codes 1895, including the sixth, now under consideration, were re-enacted without change of any kind.
It will thus be seen that the sixth ground of attachment has been in force in this jurisdiction continuously since 1881, and further, that the word “debt,” as used therein, originally meant a debt arising from contract and did not include liabilities for torts. This is necessarily true, for, as we'have seen, until chapter 30, p. 33, Laws 1897, was enacted, an attachment could issue only in actions on contract, or action upon judgments for the recovery of money or for the wrongful conversion of personal property. It 'is obvious that this ground of attachment could not apply to the two kinds of actions last named. It was therefore only applicable in actions “‘on a contract” for the recovery of money only; that is, in an action upon a “debt” proper. This meaning of the word debt has not been changed, and in this connection it is proper to note that all -of the provisions above quoted, defining the terms “debtor,” “creditor,” and “obligation,” upon which counsel for appellant rely, have 'been in force continuously since 1866. Section 5151, Rev. Codes 1899, reads as follows : “Words and phrases are construed according to the context and approved usage of the language; but technical words and phrases and such others as have acquired a peculiar and -appropriate meaning in law or are defined by statute, are to be -construed according to such peculiar and appropriate meaning or definition.” The rule of construction announced in this section is, we fhink, directly applicable. Prior to the adoption of chapter 30, -p. 33, of the Laws of 1897, permitting attachments in tort actions, “a debt incurred for property obtained under false pretenses” had .acquired a fixed meaning in this jurisdiction. It meant an obligation to pay intentionally incurred and by false pretenses. Fuller, . J., in Finch v. Armstrong, 9 S. D. 261, 68 N. W. 741, in discussing this particular ground of attachment, said: “Indemnity against pecuniary loss occasioned by the dishonest acts or omissions of 'those to whom credit has been extended appears to be the princi*239pal, though not exclusive, aim and purpose of the remedy which attachment affords; and, to thereby promote more effectually the ends of justice, a number of state legislatures have made the fraudulent contracting of the debt sued upon a ground for an attachment. Obviously, the purpose of all such statutes is to reach and operate upon debtors who intentionally incurred the debt, to recover which the action is brought, by obtaining property under false pretenses. In legal acceptation, the word ‘debt’ signifies ‘a liquidated demand; a sum of money due by certain and express agreement; a sum of money due by contract.’ And. Law Diet.” The foregoing definition of the word “debt,” as used in this subdivision, was again approved by the same court in Coats v. Arthur, 5 S. D. 279-294, 58 N. W. 675. It is true, the legislature of 1897 increased the classes of actions in which attachments may be issued, and added actions “for damages whether arising out of contract or otherwise,” but the seven grounds for attachment as they had theretofore existed were not changed in any particular. The sixth ground was reenacted literally. For more than sixteen years prior thereto it had a fixed meaning, being applicable only in actions upon contract obligations intentionally entered into under the inducement of false pretenses. The legislature did not see fit to change the meaning, and we cannot do so. The plaintiff’s action in this case is not based upon a debt or contract obligation, but upon a tort, viz., the defendant’s alleged violation of a legal duty, which, as was said in Rich v. New York etc., Ry. Co., 87 N. Y. 382, “is a very different thing from a contract obligation.” See Pursley v. Wikle, 118 Ind. 139, 19 N. E. 478.
The cases cited from Minnesota and Iowa, decided under statutes similar to or like our own, do not sustain appellant’s contention that an action to recover damages for a tort will sustain an attachment under the sixth statutory ground. In Cole v. Aune, 40 Minn. 80, 41 N. W. 934, which is chiefly relied upon by appellant’s counsel, an attachment was sustained under* the statutory ground that “the plaintiff’s debt was fraudulently contracted,” in an action to recover money which had been embezzled by the defendant. The facts were that the defendant, Aune, had been in the employ of the plaintiff, Cole, conducting a store, at a fixed salary of $60 per month, and for a compensation in addition thereto of one-half of the net profits, payable upon an .accounting. The business was conducted under the name Cole & Aune. Defendant drew his fixed *240salary, and also appropriated other sums used in the business, and. refused to account therefor. The action was brought to recover these sums. It was not an action to recover damages for a tort, as in this case. In that case the attachment was sustained; the court holding that, under a liberal definition of the word “debt,”' the defendant’s obligation to pay plaintiff the money sued for constituted a debt. The court said: “The term ‘debt’ is differently defined, according to the subject matter and language in connection with which it is used. Strictly, it denotes a sum of money due upon contract arising from the agreement of parties. In a more enlarged sense, it may mean any just claim or demand for the recovery of' money; that which one person owes and is bound to pay to another.”' It is evident that the attachment was sustained in that case upon the ground that the recovery sought was upon the defendant’s implied -obligation to pay, and therefore upon a debt proper, under the liberal definition adopted by the court in that case. That the. Minnesota courts do not extend the statute to actions brought to recover damages for torts is entirely clear, as will be seen by reference to the later case of Baxter v. Nash, 70 Minn. 20, 72 N. W. 799. This was an action against the directors of a banking corporation, to recover damages for receiving deposits, knowing it to be insolvent, and was an action for damages for a breach of legal duty, and therefore a tort action. An order dissolving an attachment, which issued upon the ground that “the plaintiff’s debt was fraudulently contracted” was affirmed. It was claimed in that case that, the attachment was allowable in cases of tort under the authority of Cole v. Aune, supra. This was denied. The court, speaking-through Start, C. J., said: “The language of the statute (Gen. St. 1894, section 5289) allowing an attachment where ‘the plaintiff’s debt was fraudulently contracted’ is to be liberally construed, so-as to include debts fraudulently contracted or incurred. Cole v. Aune, 40 Minn. 80, 41 N. W. 934. The plaintiff’s cause of action, however, does not fall within even this liberal construction, for it is founded solely in tort. * * * Such claims cannot be metamorphosed into ‘a debt fraudulently’ contracted, by the most heroic-construction. See Drake on Attachment, section 77.” The case of Stanhope v. Swafford, 77 Iowa 594, 42 N. W. 450, was decided, under a statute differing in no material respect from our own. The action, however, was not to recover damages for a tort, but, on the contrary, was based upon an implied contract; and the attachment *241•was sustained upon the ground that the plaintiff had waived the tort and sued upon an implied promise, “in a civil action as for a debt.” In that case the plaintiff had purchased land from the defendant, and paid him therefor the sum of $2,240, without having seen the land, and relying entirely upon the defendant’s representations. It was alleged that it was in fact worth but $640. The action was to “recover the difference between the actual value of the land and its value as shown by the defendant’s representations,” and the basis of the-attachment was that the defendant had obtained the $1,600 difference in value by false pretenses. The court sustained the attachment, not upon the ground that it was sustainable in an action based upon a tort, but just the reverse— upon the ground that the tort had been waived, and that the action was “a civil action as for debt.” The court, after stating the facts, said: “Plaintiff thus sustained loss and damage to the extent of sixteen hundred dollars if he retained the property purchased, as he is, by the law authorized to do. Under familiar rules of the law, which will be recognized by the profession without the citation of authorities, defendants, having received pecuniary advantage from the misrepresentations and false pretenses, are liable in a civil action as for a debt; the plaintiff being authorized to waive the right to proceed as for a tort, and to sue for the loss and damage he sustained. The defendants in that case are liable for such loss and damage, and their liability is a debt arising on the implied promise which the law raises that they will pay the loss -suffered by plaintiff.” In this case the plaintiff has not waived the tort and brought his action upon an implied promise, and is not, therefore, within the reasoning of the Iowa case. On the contrary, his action is to recover damages for the tort. It is not upon a debt. His cause of action does not rest .upon the defendant’s contract, either express or implied, to pay the sum he seeks ' to recover. It is to recover damages for a wrong, and, as was said in Day v. Bennett, 18 N. J. Law 288, “damages are no debt till they are liquidated.” The sixth ground of attachment upon which he relies will not support the attachment in .an action based upon a tort.
(97 N. W. Rep. 557.)
The order of the district court, therefore, in dissolving the attachment, was proper, and will be affirmed.
All concur.